Opinion by
Keefe, J.
The official papers showed that the effects were imported on February 8, 1939, but entry was not made until August 22, 1940. The deputy collector testified on behalf of the plaintiff that all of the regulations attending free entry of household effects had been complied with and that said merchandise would have been entitled to free entry were it not for the ruling in T. D. 50171 (3). The plaintiff contends that the time limit set by the Secretary of the Treasury is not authorized by statute. The Government contends that the articles are abandoned and are not entitled to free entry because of plaintiff's failure to enter within 1 year after importation, as provided for in section 491, *243Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (T. D. 49668). Following Werner v. United States (10 Cust. Ct. 123, C. D. 735) judgment was rendered in favor of the defendant.